Citation Nr: 0116485	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left leg with atrophy and peroneal 
nerve palsy with foot drop, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for PTSD but assigned only a 10 percent disability 
evaluation.  The RO also consolidated the appellant's 
separate ratings of 30 percent for residuals of a shrapnel 
wound of the left leg with atrophy of the left leg and 20 
percent for residuals of a shrapnel wound of the left leg 
with incomplete peroneal nerve palsy into a single 40 percent 
disability rating for residuals of a shrapnel wound of the 
left leg with atrophy and peroneal nerve palsy with foot 
drop.  Additionally, the RO granted special monthly 
compensation for loss of the use of the left foot.

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

At a March 1999 VA bone examination, the appellant reported 
that he had been informed that his severe hemorrhoids were 
secondary to his gait.  The issue of entitlement to service 
connection for hemorrhoids secondary to the appellant's 
service-connected left leg disability is referred to the RO 
for appropriate development.

The appellant has been granted entitlement to special monthly 
compensation for the loss of the use of his left foot.  At 
the February 2001 videoconference hearing, the appellant 
testified about his difficulty driving an automobile as a 
result of his left foot disability.  The issue of entitlement 
to an allowance for an automobile is referred to the RO for 
appropriate development.

Based on the higher disability rating assigned by the Board 
for the appellant's PTSD, the issue of entitlement to a total 
rating for compensation on the basis of individual 
unemployability (TDIU) is referred to the RO for appropriate 
development.  See Bowling v. Principi, No. 99-2264 (Vet. 
App. May 8, 2001) (emphasizing that eligibility for TDIU is 
under § 4.16(b) is premised on the claimant's being unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities).


FINDINGS OF FACT

1.  The appellant's shrapnel wound of the left leg is 
manifested by functional loss, muscle loss and weakness, and 
impaired gait.

2.  The appellant is currently receiving the maximum 
schedular disability rating for multiple disabilities of the 
lower left leg.

3.  Since November 1998, the appellant's service-connected 
PTSD has been manifested by impaired impulse control, an 
inability to establish or maintain effective social and 
occupational relationships, and an inability to handle 
stressful circumstances.


CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 40 percent for residuals of a shrapnel wound of the 
left leg with atrophy and peroneal nerve palsy with foot 
drop.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.27, 4.68, 4.71a, 4.124a, Diagnostic Code 5165, 
5166, 5167, 5312, 8521 (2000).

2.  The criteria for a 70 percent disability rating, and no 
higher, for PTSD were met as of time of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Residuals of shrapnel wound to left lower leg

Service medical records indicate that on December 12, 1968, 
the appellant suffered a fragment wound to the anterior 
aspect of his left foreleg as a result of a hostile explosive 
grenade booby trap.  He was admitted to a field hospital with 
a compound comminuted fracture of the mid and upper shaft of 
the left tibia.  On December 14, 1968, the appellant was 
transferred to the 106th General Hospital in Yokohama, Japan.  
The wound was debrided, and the appellant was placed in a 
partial long leg splint.  On December 17, 1968, the appellant 
underwent delayed primary closure of the wounds of his left 
leg.  It was noted that the appellant had hypesthesia of the 
dorsum of the first and second toes of his left foot.  He was 
unable to extend the toes.  On January 3, 1969, the appellant 
was transferred to the United States Army Hospital in Fort 
Gordon, Georgia.  The appellant was treated with monthly 
changes of his long-leg cast.  On May 5, 1969, the appellant 
was taken out of the long-leg cast and started on a program 
of physical therapy.  At that time, several small pieces of 
bone were removed from the open wound over the proximal 
tibia.  Shortly after beginning physical therapy, the 
appellant developed knee effusion that was tapped for clear 
fluid.  Due to persistent drainage and the observation on X-
ray examination of a small sequestrum at the fracture site, 
the appellant underwent a sequestrectomy on June 20, 1969.  
During surgery, it was noted that the fracture site was 
bridged but that there was a large cavity extending down the 
proximal distal medullary canal in the anterior portion of 
the tibia.  There was a small sequestrum in a large amount of 
granulation tissue, which appeared septic.  The appellant 
continued to have drainage in the area of the old sinus 
tract.  The appellant had zero degrees of dorsiflexion of his 
left ankle and 45 degrees of plantar flexion.  There was no 
active dorsiflexion in the great toe and no active extension 
of the other four toes.  Active inversion was present.  
Active eversion was absent.  There was also decreased 
sensation on the skin of the anterolateral leg and medial 
foot dorsum including the first and second toes.  There were 
two surgical scars.  One over the medial and one over the 
lateral aspect of the mid-calf, both approximately 8-1/2 
inches in length.  The appellant was diagnosed with a 
fragment wound of the left leg; an open, comminuted fracture 
of the left tibia; chronic osteomyelitis of the left tibia; 
severe incomplete paralysis of the left peroneal nerve; 
atrophy of the left thigh and calf musculature; and scars on 
the left lower extremity.  On July 30, 1969, the appellant 
was referred to the Physical Evaluation Board.  On August 22, 
1969, the Physical Evaluation Board found that the appellant 
was unfit for military service and recommended that he be 
placed on the temporary disability retired list.  In 
September 1969 the appellant was separated from service and 
placed on the temporary disability retired list.

In October 1969 the Atlanta, Georgia, VARO granted service 
connection benefits to the appellant for paralysis of the 
left peroneal nerve and fracture of the left tibia with 
osteomyelitis.  The appellant was assigned a 50 percent 
convalescent rating.  

In April 1971 the Atlanta, Georgia, VARO assigned a 30 
percent disability rating for residuals of a gunshot wound of 
the left leg with incomplete peroneal nerve paralysis, 
chronic osteomyelitis, and fracture of the left tibia.

In September 1972 the appellant underwent an examination at 
Fort Gordon, Georgia, to review his Temporary Disability 
Retired List status.  It was noted that the appellant was 
injured on December 12, 1968, by fragment wounds while 
serving in Vietnam.  Debridement of the wounds and delayed 
primary closure were carried out.  The appellant later 
developed drainage from the wound over the tibia, and some 
sequestered bone was extruded.  In June 1969 the appellant 
had a sequestrectomy and treatment with closed tube 
irrigations.  The wound eventually healed.  There had been no 
drainage from the tibia since June 1969.  The fracture of the 
tibia healed.  The associated injury to the peroneal nerve 
required a leg brace.  The appellant complained of a shock-
like sensation whenever he struck the upper lateral portion 
of his left leg.  The sensation radiated into the distal part 
of the leg and foot.  The appellant had difficulty with 
prolonged standing and noted that, without the brace, he 
walked on the outside of his foot.  There was decreased 
sensation in the dorsum of the foot.  The appellant stated 
that without his brace he was unable to adequately extend his 
foot to avoid stubbing his toes.  The examiner noted that the 
appellant had a wound that was seven inches in length on the 
anteromedial aspect of his left lower leg.  In the upper 
portion of the appellant's left lower leg, there was a soft 
tissue defect approximately one and one-half inches in 
diameter.  This was located three and one-half inches below 
the level of the tibial tubercle.  On the lateral aspect of 
the leg, there was a nine-inch scar beginning approximately 
at the area of the head of the fibula and extending distally.  
Tapping over this scar in the upper portion produced a 
shooting pain sensation along the scar and into the lateral 
aspect and dorsum of the foot.  There was scattered 
hypesthesia of the dorsum of the foot.  The foot assumed a 
position of inversion, and there was no activity of the 
peroneal muscles.  The tibialis anterior did seem to be 
intact.  There was active extension of the foot to 
approximately zero degrees.  There was plantar flexion to 35 
degrees.  The examiner noted approximately one and one-half 
inch of calf atrophy on the left.  Electrodiagnostic testing 
showed a partial innervation of the common peroneal nerve.  
Sensory exam showed decreased sensation in the distribution 
of the superficial and deep peroneal nerves.  X-ray 
examination showed a healed fracture of the proximal portion 
of the tibial shaft with solid bony union.  

In April 1973 the appellant was assigned a 30 percent 
disability rating for residuals of a gunshot wound of the 
left leg with atrophy of the left leg, a 20 percent 
disability rating for residuals of a gunshot wound of the 
left leg with incomplete peroneal nerve palsy, and a 
noncompensable disability evaluation for residuals of a 
fracture of the left tibia and inactive osteomyelitis.

At a March 1999 VA bones examination, the appellant reported 
that he was able to work only approximately four hours per 
day and then had to spend several hours recuperating from 
pain.  The appellant wore a brace on his left foot to aid in 
ambulation.  He did not use a cane.  He had difficulty 
standing for prolonged periods.  He was able to walk 
approximately 75 to 100 yards.  He had swelling of his left 
ankle and walking or standing.  He had an indentation at the 
scar of the left medial leg, which measured approximately 3.5 
inches by 1.5 inches.  He had muscle loss on the left leg and 
decrease of strength as compared to the right leg.  His gait 
was impaired on the left as he was unable to lift his left 
foot.

In August 1999, the RO consolidated the appellant's separate 
ratings of 30 percent for residuals of a shrapnel wound of 
the left leg with atrophy of the left leg and 20 percent for 
residuals of a shrapnel wound of the left leg with incomplete 
peroneal nerve palsy into a single 40 percent disability 
rating for residuals of a shrapnel wound of the left leg with 
atrophy and peroneal nerve palsy with foot drop.  
Additionally, the RO granted special monthly compensation for 
loss of the use of the left foot.

The appellant's left lower leg disability is currently 
evaluated under Diagnostic Code 5312-8521, at 40 percent.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2000).  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  Id.  The 
hyphenated diagnostic code in this case indicates that the 
inservice injury of the appellant's left leg is rated as 
analogous to injury to muscle Group XII (the anterior muscles 
of the leg, including the tibialis anterior, the extensor 
digitorum longus, the extensor hallucis longus, and the 
peroneus tertius) under Diagnostic Code 5312, and paralysis 
of the external popliteal nerve under Diagnostic Code 8521 is 
a residual of that injury. 

Under Diagnostic Code 5312, the maximum disability rating 
available is 30 percent for severe injuries to muscle Group 
XII resulting in impairment of dorsiflexion of the foot, 
stabilization of the arch, and extension of the toes.  
38 C.F.R. § 4.71a, Diagnostic Code 5312 (2000).  Under 
Diagnostic Code 8521, the maximum disability rating available 
is 40 percent for complete paralysis of the external 
popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2000).

The appellant is also noncompensably evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under Diagnostic 
Code 5262, a 10 percent disability rating is assigned for 
acute, subacute, or chronic osteomyelitis that is inactive 
following repeated episodes, without evidence of active 
infection in the past five years.  Two or more episodes 
following the initial infection are required.  Partial 
ratings of 30 percent or less are to be combined with ratings 
for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject to the amputation rule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2000).

According to VA regulations, 40 percent is the maximum 
disability rating for disabilities below a knee.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2000).  For 
the lower extremity, amputation below the knee permitting a 
prosthesis, amputation of the forefoot proximal to the 
metatarsal bones, or amputation of the foot with loss of use 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5165, 5166, 5167 (2000).  Therefore, the 
"amputation rule" means that the combined evaluation for 
disabilities below that knee shall not exceed 40 percent.  
38 C.F.R. § 4.68 (2000).

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  There is no doubt that the 
appellant has symptomatology indicative of a severe left 
lower leg disability such as foot drop, lack of sensation, 
muscle loss and weakness, and functional loss.  However, the 
amputation rule is clear.  The maximum 40 percent disability 
rating for disabilities below a knee encompasses a level of 
compensation for severe symptoms such as these and for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


2.  PTSD

At a March 1999 VA PTSD examination, the appellant reported 
frequent intrusive thoughts and recollections about his 
combat experiences in Vietnam.  He added that the thought 
about Vietnam every day.  He reported frequent nightmares and 
frequent flashbacks.  He reported a tendency to isolate 
himself from others.  He stated that he had had no friends 
since service.  He stated that he did not like being around 
others.  He reported feelings of alienation.  He explained 
that he even got into the habit of telling others that he 
injured his leg in an automobile accident.  He added that he 
was estranged from his family members.  He reported that he 
avoided crowds and fireworks displays.  He reported an 
inability to trust others, chronic sleep disturbances, 
hypervigilant behaviors, an exaggerated startle response, an 
inability to concentrate, a poor memory, chronic depression, 
a loss of interest in pleasurable activities, an inability to 
become close to others and feeling of rage.  He stated that 
he had lost three or four jobs because he had lost his temper 
and ended up in a fight.  He stated that he had a history of 
violence.

The appellant's thought processes and thought content 
appeared to be within normal limits.  He denied current 
delusions and hallucinations.  He admitted to a history of 
suicide attempts but denied any current suicidal thoughts, 
ideations, plan, or intent.  He admitted to a history of 
homicidal plans and intent but denied current homicidal 
thoughts, ideations, plan, or intent.  He was fully oriented.  
His long-term memory was intact, but his short-term memory, 
concentration, and judgment appeared to be severely impaired.  
His speech was rapid and his mood was extremely anxious.  His 
impulse control appeared to be impaired.  He had chronic 
sleep impairment.  The examiner noted that the symptoms 
appeared to be frequent and severe in nature with no real 
periods of remission during the past twelve months.  The 
examiner diagnosed chronic, severe PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The examiner noted that the appellant had severe social 
and occupational impairment due to PTSD.  The examiner noted 
also that the appellant had marital problems due to the 
symptoms of his PTSD.  The examiner added that the appellant 
suffered from impaired impulse control and total social 
isolation.  The examiner opined that the appellant was unable 
to establish or maintain effective social and occupational 
relationships due to PTSD.  The appellant was unable to 
handle stressful circumstances due to PTSD.

At the February 2001 videoconference hearing, the appellant 
testified that he was unable to drive in traffic because he 
suffered panic attacks.  He stated that he was unable to get 
along with others and that he experienced mood swings.  He 
described himself as irritable.  He stated that he had been 
married to his spouse for fifteen years.  He stated that his 
previous marriage had ended after one year because of 
domestic violence on his part.  He did not have any children.  
He stated that he had no friends and no contact with any 
family members other than his spouse.  He explained that he 
did not interact with any visitors to his home.  He 
identified reading as a hobby but explained that he had 
difficulty concentrating.  He added that he had a poor memory 
and difficulty sleeping.  He stated that he had a history of 
suicide attempts but none in the previous fifteen years.

The appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his PTSD.  VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A, 5107); 38 C.F.R. § 3.103 (2000).  In the September 
1999 Statement of the Case (SOC), the RO notified the 
appellant of the criteria for a higher rating for PTSD.  
There is no indication of additional relevant records that 
the RO has failed to obtain.  The RO arranged for a VA 
examination of the appellant.  No further assistance is 
necessary to substantiate the appellant's claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In the September 1999 SOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

The RO determined that the appellant's claim for service 
connection for PTSD was received on November 23, 1998, and 
that was the effective date for the award of a 10 percent 
disability rating.  The Board will address whether the 
appellant was entitled to a disability rating in excess of 10 
percent from November 23, 1998.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 10, 30, 
50, 70 and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant has been 
assigned a GAF score of 50 based upon his impairment from 
PTSD.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The results of the March 1999 VA PTSD examination and the 
appellant's strong, credible testimony at the February 21, 
2001 videoconference hearing present a clear, consistent 
picture of the appellant's level of disability from PTSD.  
According to the VA examiner, the appellant has impaired 
impulse control, an inability to establish or maintain 
effective social and occupational relationships, and an 
inability to handle stressful circumstances.  The appellant's 
short-term memory, concentration, and judgment were severely 
impaired.  He suffered from chronic sleep impairment.  The 
appellant had intrusive thoughts about Vietnam, flashbacks, 
nightmares, and irritability.  Similarly, the appellant 
testified to panic attacks, irritability, difficulty 
concentrating, poor memory, and impaired impulse control.  
Although he was clearly devoted to his spouse, he explained 
that he had no friends, no contact with his family, and no 
interaction with visitors to his home.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2000).

The most significant symptoms of the appellant's disability 
are his difficulty in adapting to stressful circumstances and 
his inability to establish maintain effective relationships.  
Because of the gravity of these symptoms, the appellant's 
overall disability picture more nearly approximates the 
criteria for a 70 percent disability rating.  With the 
exception of his relationship with his spouse, the appellant 
has no other social relationships.  Further, he is extremely 
limited in the type of employment situation for which he is 
suited.  That he has been able to continue to work in spite 
of his disability should not be held against him in 
adjudicating his level of disability.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He meets none of the 
criteria for a rating higher than 70 percent.  For example, 
there is no evidence in the record of an inability to perform 
activities of daily living, persistent delusions or 
hallucinations, disorientation to time or place, or grossly 
inappropriate behavior.  In order to evaluate his PTSD as 100 
percent disabling, it required that his disability more 
nearly approximate the criteria for that rating than for the 
lower rating.  Therefore, a higher rating is not warranted.

The evidence supports a rating of 70 percent, but no higher, 
for PTSD under Diagnostic Code 9411.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the appellant's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  









	(CONTINUED ON NEXT PAGE)


ORDER

There being no entitlement under the law to a schedular 
evaluation greater than 40 percent, entitlement to an 
increased evaluation for residuals of a shrapnel wound of the 
left leg with atrophy and peroneal nerve palsy with foot drop 
is denied.

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


